EXHIBIT 10.1

EXECUTION VERSION

EXCLUSIVE PATENT LICENSE AGREEMENT

This Exclusive Patent License Agreement (this “Agreement”), is entered into as
of November 30, 2018 (the “Effective Date”), by and between Allergan, Inc., a
Delaware corporation (“Allergan”) and Aclaris Therapeutics, Inc., a Delaware
corporation (“Licensee”).  Allergan and Licensee are each referred to herein by
name or as a “Party” or, collectively, as the “Parties.”  Capitalized terms used
but not defined herein shall have the meanings otherwise ascribed to them in the
Purchase Agreement (as defined below).

RECITALS

WHEREAS, Allergan Sales, LLC and Licensee are parties to that certain Asset
Purchase Agreement, dated as of October 15, 2018 (the “Purchase Agreement”),
pursuant to which Licensee and/or its Affiliates will acquire the
Rhofade Product;

WHEREAS,  in connection with the transactions contemplated in the Purchase
Agreement, Allergan desires to grant to Licensee, and Licensee desires to
receive, an exclusive, worldwide, irrevocable, perpetual, fully paid-up and
sublicensable license under the Rhofade Licensed Patents, which are listed on
the Schedule attached hereto; and

WHEREAS, Allergan is a party to that certain Patent Cross License Agreement,
effective as of May 16, 2014, by and between Galderma Pharma S.A., Galderma
S.A., Galderma Laboratories Inc. (collectively “Galderma”) on the one hand, and
Allergan, and Allergan Sales, LLC, on the other hand (the “Galderma Cross
License Agreement”), pursuant to which Allergan has granted to Galderma certain
rights under the Rhofade Licensed Patents.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.   LICENSE GRANT

1.1       License.  On the terms and subject to the conditions set forth in this
Agreement, Allergan hereby grants to Licensee, effective as of the Effective
Date, an exclusive (even as to Allergan), worldwide, irrevocable, perpetual,
fully paid-up and sublicensable (subject to Section 1.2) license under the
Rhofade Licensed Patents, for the purpose of Exploitation of any product,
subject to Section 2.4 (the “Rhofade Patent License”).

1.2       Sublicense.  Licensee has the right to grant sublicenses, through
multiple tiers, under the Rhofade Patent License, to its Affiliates or any Third
Party (each, a “Sublicensee”) without Allergan’s prior consent, provided that
any sublicense agreement between Licensee and a Sublicensee shall not conflict
with and shall be subject to the terms of this Agreement and after execution of
any such sublicense agreement, License shall notify Allergan and provide a copy
(with reasonable redactions) to Allergan solely for the purposes of determining
compliance with this Agreement.  Licensee shall be liable to Allergan for any
breach of any sublicense agreement





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

or applicable terms in this Agreement by its Sublicensees.  As used herein,  a
 “Third Party” means any Person that is not a Party or any of its Affiliates.

ARTICLE 2.   INTELLECTUAL PROPERTY RIGHTS

2.1       Ownership.  The Parties acknowledge and agree that the Rhofade
Licensed Patents shall be solely owned by Allergan.  Except as otherwise
expressly granted herein, nothing in this Agreement shall be construed to grant
Licensee, express or implied, any other right, title or interest in or to any
Rhofade Licensed Patents or any other intellectual property rights.

2.2       Patent Prosecution and Maintenance.  Subject to Section 2.4,  Licensee
shall be solely responsible for the prosecution and maintenance of the Rhofade
Licensed Patents, in its sole discretion and at its own cost and expense.
Allergan shall coordinate with Licensee and execute, acknowledge and deliver any
instruments reasonably requested by Licensee for Licensee to properly assume
prosecution and maintenance of any Rhofade Licensed Patent, in each case, at
Licensee’s cost and expense.  Licensee shall not permit any of the Rhofade
Licensed Patents to be lapsed or abandoned without first providing a written
notice to Allergan at least sixty (60) days prior to any pending lapse or
abandonment thereof (each, a “Licensee Discarded Patent”).  Allergan shall have
the right (but not the obligation) to assume responsibility for the prosecution
and maintenance of any Licensee Discarded Patent by providing written notice to
Licensee requesting the same.  In the event that Allergan elects to assume
responsibility for prosecution and maintenance of any Licensee Discarded Patent
(each, an “Allergan Assumed Patent”), Allergan shall be solely responsible for
all cost and expense associated with prosecution and maintenance of such
Allergan Assumed Patent. For the avoidance of doubt, with respect of any
Licensee Discarded Patent, Allergan shall also have the right to notify and
permit Galderma to continue with prosecution and maintenance in accordance with
the Galderma Cross License Agreement. Licensee shall coordinate with Allergan
(or Galderma) and execute, acknowledge and deliver any instruments reasonably
requested by Allergan (or Galderma) for Allergan (or Galderma) to properly
continue prosecution and maintenance of any Allergan Assumed Patent, in each
case, at Allergan’s (or Galderma’s) cost and expense.

2.3       Enforcement of Rhofade Licensed Patents.  Subject to Section 2.4, in
the event that a Third Party offers for sale or sells a product that infringes
on any claims of a Rhofade Licensed Patent, Licensee shall have the sole right
to enforce such Rhofade Licensed Patent against such Third Party infringer, at
its sole cost and expense. Allergan shall join any enforcement action, as may be
reasonably requested by Licensee, and will provide reasonable cooperation, at
Licensee’s written request, in connection with any enforcement action brought by
Licensee with respect to the Rhofade Licensed Patents, provided that Licensee
shall reimburse Allergan for reasonable expenses incurred by Allergan in
providing assistance for any such action and shall indemnify and hold Allergan
harmless against any expenses, damages, awards, claims, actions, demands,
losses, liabilities and causes of action (including but not limited to
reasonable attorneys’ fees and expenses) arising out of or related to such
action.  Licensee shall keep all proceeds,





2

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

including any damage award resulting from such action, subject to its foregoing
reimbursement and indemnification obligations.

2.4       Galderma Cross License Agreement.  Licensee acknowledges and agrees
that the Rhofade Licensed Patents are subject to the exclusive license granted
by Allergan to Galderma under the Galderma Cross License Agreement with respect
to any composition of matter or method of use within the scope of a granted
claim of a Rhofade Licensed Patent, as it relates to brimonidine for the
treatment of one or more dermatological disorders by application to the skin,
including any combination product of brimonidine with other ingredients that are
not alpha adrenergic agonists (each, a “Licensed Galderma
Product”).  Notwithstanding anything to the contrary hereunder, the Rhofade
Patent License granted to Licensee hereunder shall not conflict with and shall
be subject to the rights granted to Galderma under the Galderma Cross License
Agreement with respect to any Rhofade Licensed Patent, including: (a) Galderma’s
right to enforce any Rhofade Licensed Patent against a Person that offers for
sale or sells a product that competes with a Licensed Galderma Product and which
infringes on any claims of the Rhofade Licensed Patents; (b) Galderma’s right to
list any Rhofade Licensed Patent covering Licensed Galderma Product in the FDA
Orange Book and in any equivalent patent listing register maintained in other
countries; and (c) Galderma’s right to assume responsibilities for the
prosecution (including any interferences, reissue proceedings, cancellations,
oppositions, and reexamination) and maintenance of Rhofade Licensed Patents, in
each case ((a), (b) and (c)), as set forth in the Galderma Cross License
Agreement.  Allergan shall be responsible for all obligations set forth in the
Galderma Cross License Agreement and Licensee shall only be responsible for
obligations set forth in this Agreement,  and Licensee shall not, and shall
cause its sublicensees not to, commit any act that would interfere with
Allergan’s obligations set forth in the Galderma Cross License Agreement.

2.5       Challenge of Rhofade Licensed Patents.   Subject to Section 2.4, in
the event any Third Party challenges the ownership, scope, validity or
enforceability of any Rhofade Licensed Patent, including without limitation any
foreign opposition proceeding, any revocation action, an inter parties review
proceeding, and post grant review proceeding, Licensee shall have the sole right
to defend any such challenge, at its sole cost and expense. Allergan shall join
any such defense action, as may be reasonably requested by Licensee, and will
provide reasonable cooperation, at Licensee’s written request, in connection
with any defense action with respect to the Rhofade Licensed Patents, provided
that Licensee shall reimburse Allergan for reasonable expenses incurred by
Allergan in providing assistance for any such action and shall indemnify and
hold Allergan harmless against any expenses, damages, awards, claims, actions,
demands, losses, liabilities and causes of action (including but not limited to
reasonable attorneys’ fees and expenses) arising out of or related to such
action.

2.6       FDA Orange Book Listing of Rhofade Licensed Patents.  Subject to
Section 2.4,  Licensee shall have the right to list any Rhofade Licensed Patent
in the FDA Orange Book and Allergan shall cooperate therewith, including
executing any documents and taking any additional





3

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

actions as Licensee may reasonably request in connection therewith. Licensee
shall reimburse Allergan for any expenses incurred by Allergan for the
foregoing.

ARTICLE 3.   TERM

3.1       Term.  This Agreement shall be effective as of the Effective Date and
will continue until the date on which the last patent included in the Rhofade
Licensed Patents expires or is held to be invalid or unenforceable by a court of
competent jurisdiction without further right to appeal.

3.2       Survival.  Notwithstanding any other provision of this Agreement, the
following provisions shall survive the expiration of this Agreement for any
reason, in accordance with their respective terms and conditions, and for the
duration stated, and where no duration is stated, shall survive for so long as
required to give effect to the subject matter of the applicable provision:
Section 2.1,  Section 2.3 (only with respect to the reimbursement and
indemnification obligations and enforcement for past infringement), Section 2.5
 (only with respect to the reimbursement and indemnification obligations),
Section 2.6,  this Section 3.2, and ARTICLE 4.

ARTICLE 4.    MISCELLANEOUS

4.1       DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE PURCHASE AGREEMENT, ALLERGAN DOES NOT MAKE ANY REPRESENTATION OR EXTEND
ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING THAT ANY PATENT
IS VALID OR ENFORCEABLE OR THAT ITS EXERCISE DOES NOT INFRINGE ANY PATENT RIGHTS
OF THIRD PARTIES AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

4.2       Governing Law; Venue.  This Agreement shall be governed in all
respects, including validity, interpretation, construction, performance and
effect, by the internal laws of the State of Delaware, without reference to
choice of law principles that would result in the application of the law of any
other state or jurisdiction.  The Parties agree that the Court of Chancery of
the State of Delaware (or if such court lacks subject matter jurisdiction, the
jurisdiction of the courts of the state and federal courts of the State of
Delaware) and any appellate court therefrom (the “Designated Court”) shall have
exclusive jurisdiction over any dispute or controversy arising out of or
relating to this Agreement, and any judgment, determination, arbitration award,
finding or conclusion reached or rendered in any court other than the Designated
Court shall be null and void between the Parties.  Each of the Parties waives
any defense of inconvenient forum to the maintenance of any Action or proceeding
so brought. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR





4

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

OTHERWISE, THAT SUCH OTHER PARTY WOULD SEEK TO AVOID THE FOREGOING WAIVER IN THE
EVENT OF LITIGATION AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 4.2.

4.3       Assignment.  Allergan may not assign, delegate or otherwise transfer,
in whole or in part, this Agreement or any of its rights or obligations
hereunder (including by virtue of a merger, acquisition, sale or transfer of all
or substantially all of its assets) without Licensee’s prior written consent,
provided that no prior written consent of Licensee shall be required with
respect to any such assignment or transfer that is effected in connection with
an assignment or transfer of the Rhofade Licensed Patents and the Galderma Cross
License Agreement to the same assignee or transferee (or to an Affiliate
thereof).  Licensee may freely assign, delegate or otherwise transfer, in whole
or in part, this Agreement or any right or obligation hereunder (including by
virtue of a merger, acquisition, sale or transfer of all or substantially all of
its assets or the Rhofade Product). The terms and conditions of this Agreement
shall be binding upon and inure to the benefit of the permitted successors and
assigns of the Parties.

4.4       Notices.  All communications, notices and consents provided for herein
shall be in writing and given in person or by means of electronic mail (with
request for assurance of receipt in a manner typical with respect to
communications of that type), by internationally recognized overnight courier
service or by registered or certified mail (postage prepaid, return receipt
requested), and shall become effective: (a) on delivery if given in person; (b)
on the date of electronic mail, if sent before 5:00 pm on such date (local time
at the place of receipt), and on the following Business Day if sent after 5:00
pm on such date (local time at the place of receipt); (c) one (1) Business Day
after delivery to the overnight service; or (d) four (4) Business Days after
being mailed, with proper postage and documentation, for first-class registered
or certified mail, prepaid.  Notices shall be addressed as follows (provided
that if any Party shall have designated a different address by notice to the
other delivered pursuant to this Section 4.4, then notices shall be addressed to
the last address so designated):

To Allergan:

Allergan Sales, LLC

5  Giralda Farms

Madison, NJ 07940

Attention:  General Counsel

Fax: (862) 261-7922

with a copy to (which copy shall not constitute notice):

Covington & Burling LLP





5

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Andrew W. Ment

Fax: (646) 441-9012

Email: ament@cov.com

To Licensee:

Aclaris Therapeutics, Inc.

640 Lee Road, Suite 200

Wayne, Pennsylvania 19087

Attention: Kamil Ali-Jackson, Esq.

E-mail: kalijackson@aclaristx.com

with a copy to (which copy shall not constitute notice):

Cooley LLP

1114 Avenue of the Americas

New York, NY 10036

Attention: Meredith Beuchaw

Fax: (212) 479-6275

Email: mbeuchaw@cooley.com

4.5       Amendment; Waiver.  This Agreement may not be amended or modified
except by an instrument in writing signed by or on behalf of each of Allergan
and Licensee.  Failure or delay by either Party in exercising or enforcing any
provision, right, or remedy under this Agreement, or waiver of any remedy
hereunder, in whole or in part, shall not be deemed a waiver thereof, or prevent
the subsequent exercise of that or any other rights or remedy.  Any of the
terms, covenants, representations, warranties or conditions in this Agreement
may be waived only by an instrument in writing signed by or on behalf of the
Party waiving such compliance.  Except where otherwise expressly provided
herein, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Applicable Law.

4.6       Validity.  If any provisions of this Agreement shall be held illegal,
invalid or unenforceable under any Applicable Law, then such contravention or
invalidity shall not invalidate the entire Agreement.  Such provision shall be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing the
provision held to be invalid, and the rights and obligations of the Parties
shall be construed and enforced accordingly.





6

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

4.7       Independent  Contractors.  Nothing herein shall be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties.  Each Party is an independent contractor. 
Neither Party shall assume, either directly or indirectly, any liability of or
for the other Party.  Neither Party shall have the authority to bind or obligate
the other Party nor represent that it has such authority.

4.8       Headings; Interpretation.    The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Section” or “Sections,” “Article” or
“Articles” refer to the corresponding Section or Sections, or Article or
Articles, of this Agreement.  All words used in this Agreement will be construed
to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the words “including” or “includes” do not limit the
preceding words or terms and shall be deemed to be followed by the phrase
“without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.”  The word “or” when used in this
Agreement is not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if.” All Schedules annexed hereto or referred to herein
are incorporated in and made a part of this Agreement as if set forth in full
herein. References to any Person include the successors and permitted assigns of
that Person.  References from or through any date mean, unless otherwise
specified, from and including or through and including,
respectively.  References to “law,” “laws” or to a particular statute or law
shall be deemed also to include any and all Applicable Law.

4.9       Entire Agreement.  This Agreement (including the documents and
instruments referred to herein), together with the Purchase Agreement,
constitute the entire agreement between the Parties with respect to the subject
matter hereof, and cancels and supersedes all other prior agreements,
arrangements, understandings and undertakings, both written and oral, between
the Parties with respect to the subject matter of this Agreement.

4.10     Specific Performance.  The Parties agree that irreparable damage would
occur and that the Parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of, and to enforce specifically, such
provisions, in the applicable Designated Court, this being in addition to any
other remedy to which they are entitled at law or in equity.

4.11     Counterparts.  This Agreement may be executed in two or more
counterparts which together shall constitute a single agreement.  Any
counterpart may be signed and transmitted by facsimile or electronic mail
(including in PDF or similar format) with the same force and effect as if such
counterpart was an ink-signed original.  This Agreement shall become effective
when each Party shall have received a counterpart hereof signed by the other
Party.

 

 



7

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

 

[Signature Page Follows]

 

 



Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Exclusive Patent License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

ALLERGAN, INC.

    

 

 

 

 

By:

/s/ Thomas Poché

 

 

 

Name:  Thomas Poché

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ACLARIS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Neal Walker

 

 

 

Name:  Neal Walker

 

 

 

Title:  President & CEO

 





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

Schedule to the Exclusive Patent License Agreement

Country

Application Type

Status

App. No.

Filing Date

Patent No.

Issue Date

Title

Owner

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]





Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------

 

 

Country

Application Type

Status

App. No.

Filing Date

Patent No.

Issue Date

Title

Owner

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY

FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.

OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

--------------------------------------------------------------------------------